                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

In Re:                                         )       CASE NO. 21-11329
                                               )
         ANGELINE VAUGHN                       )       CHAPTER 7 PROCEEDING
                                               )
                                Debtor.        )       JUDGE JESSICA E. PRICE SMITH


                    MOTION TO SHOW CAUSE AND FOR SANCTIONS
                     FOR VIOLATION OF THE AUTOMATIC STAY

         Now comes Debtor, by and through counsel, and hereby moves this Honorable Court for

an Order upon Regional Income Tax Agency (the “Creditor”) to appear and show cause why it

should not be held in contempt of Court due to its wilful violation of the automatic stay

provisions of 11 U.S.C. § 362, together with an award of sanctions pursuant to 11 U.S.C. §

362(k)(1) which include, but are not limited to, Debtor’s expenses and legal fees incurred as a

result of such violation.

         For cause, the Creditor filed judgment lien number JL-21-029746 on 4/16/2021 in the

Cuyahoga County Court of Common Pleas in violation of the automatic stay. The Creditor has

failed and/or refused to release or withdraw the lien despite due request by Debtor’s counsel.

         The Creditor’s actions in this matter constitute a clear, wilful and egregious violation of

the automatic stay, to wit “the exercise [of] control over property of the estate” and to “enforce

[a] lien against property of the estate” under 11 U.S.C. § 362(a)(3) and (5). See In re Sharon,

234 B.R. 676 (B.A.P. 6th Cir. 1999). Debtor’s sustained actual damages as a direct result of the

Creditor’s violation of the automatic stay, including attorney fees, and her ability to travel to

obtain a fresh start has been compromised by the Creditor’s actions.




 21-11329-jps       Doc 9     FILED 06/11/21       ENTERED 06/11/21 12:01:53            Page 1 of 2
          WHEREFORE, Debtor moves this Court to find the Creditor in contempt of Court and

for an award of their actual damages, including costs and attorney’s fees, together with punitive

damages pursuant to 11 U.S.C. § 362(k)(1), and such other and further relief as the Court deems

proper.


                                               Respectfully submitted,


                                               /s/ Charles J. Van Ness
                                               Charles J. Van Ness (0047365)
                                               Attorney for Debtor
                                               6181 Mayfield Road, Suite 104
                                               Mayfield Heights, OH 44124
                                               Phone: (440) 461-4433
                                               Fax: (440) 461-4434
                                               cjvlaw@prodigy.net



                                 CERTIFICATE OF SERVICE

       A copy of the foregoing Motion was sent via regular U.S. Mail (or ECF) on June 11,
2021, to the following parties:

Lauren A. Helbling(via ECF)                          Regional Income Tax Agency
Chapter 13 Trustee                                   Attn: Donald Smith - Executive Director
ch13trustee@ch13cleve.com                            40 Severance Circle
                                                     Cleveland Heights, 44118




                                                     /s/ Charles J. Van Ness
                                                     Charles J. Van Ness (0047365)
                                                     Attorney for Debtor




                                                2




 21-11329-jps       Doc 9     FILED 06/11/21    ENTERED 06/11/21 12:01:53               Page 2 of 2
